Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
Li et al. Pat. No. 9,338,234 B2 (hereafter Li) teaches executing programs written in functional style. A distributed computing system receives a program that expresses computation upon one or more sets of distributed key-value pairs (DKVs) and one or more global variables (GVs). The system distributes an assembly that includes at least a compiled binary of the program to the nodes of a computing cluster, with different portions of the DKVs being stored across the plurality of nodes of the computing cluster. The system causes execution of the assembly by each of the plurality of nodes of the computing cluster, the ones of the plurality of nodes executing the assembly using the different portions of the one or more DKVs stored thereon.
“Spark Programming Guide” (hereafter Spark) teaches At a high level, every Spark application consists of a driver program that runs the user’s main function and executes various parallel operations on a cluster. The main abstraction Spark provides is a resilient distributed dataset (RDD), which is a collection of elements partitioned across the nodes of the cluster that can be operated on in parallel. RDDs are created by starting with a file in the Hadoop file system (or any other Hadoop-supported file system), or an existing Scala collection in the driver program, and transforming it. Users may also ask Spark to persist an RDD in memory, allowing it to be reused efficiently across parallel operations. Finally, RDDs automatically recover from node failures.
XUE et al. Pub. No. US 2015/0156276 A1 (hereafter Xue) teaches a distributed data-based concurrent processing by a control terminal obtaining data block information 
Chung Pub. No. US 2014/0059277 A1 (hereafter Chung) teaches a storage device for adaptively determining a processing technique with respect to a host request based on partition data; and an operating method for the storage device. The storage device responds to receipt of a read or write request from a host by ascertaining a partition corresponding to the host request based on data about block addresses occupied by various partitions stored in the storage device. Also, the storage device adaptively determines a processing technique with respect to the host request based on predetermined attributes of the partition concerned.
Murphy et al. Pat. No. 5,813,025 (hereafter Murphy) teaches providing computers, particularly the Unisys A series computers, with the capability to function with disk drives of more than one sector format, especially if a predetermined sector format is inefficient and/or cost prohibitive. Interfacing is provided for processing I/O requests between a predetermined logical sector format (e.g., 180 byte sectors) and a 
As shown above, neither Li nor Spark nor Xue nor Chung nor Murphy anticipate or render obvious the combination set forth in the claims as a whole. Although in conjunction with all the other limitations, structure and environment which are not specifically analyzed here, the claim requires allocating tasks for distributed data computing wherein partitions are assigned to storage nodes to generate computing tasks and assignment of the partitions to the storage nodes where data slices of the partitions are located allows for the generation of the computing tasks and the calling of an action operator to perform the tasks. The partitions having been assigned to data slices by searching utilizing target data from a table comprising data start and end position of the data on the storage nodes. Further, the partitions to which the data slices are mapped are comprised within a resilient distributed dataset and the mapping of the slices to the partitions includes determinations, based on the target data of the table, whether the all or part of the data of the slice belongs to the target date or not and mapping the slice to the partition only when all the data of the slice belongs to the target data and mapping only a portion of the slice when not all of the data of the slice belongs 
These aspects, as a whole in conjunction with all the other limitations, structure and environment, are not anticipated or rendered obvious by Li nor Spark nor Xue nor Chung nor Murphy, alone or in combination. As previously stated, the quoted limitations are taken in conjunction with all the other limitations, structure and environment, which are not specifically recited or quoted above, and the Notice of Allowability is on the basis of the totality of the claims. Thus, for at least the forgoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRADLEY A TEETS/Primary Examiner, Art Unit 2195